Citation Nr: 0429424	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating higher than 0 
percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which granted service connection for 
the above disabilities, with assignment of the above 
disability ratings.  In September 2003, a video conference 
hearing was held before the undersigned Acting Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an initial disability rating higher 
than 10 percent for degenerative disc disease of the lumbar 
spine, and higher than 0 percent for right foot plantar 
fasciitis.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review for the following reasons.  

First, the veteran has testified during his September 2003 
Video Conference hearing, indicating that there may be 
additional relevant medical records of treatment at Munson 
Army Hospital dated from December 2001 to the present.  At 
the time of that hearing, he indicated that he was receiving 
treatment from Munson Army Hospital.  He also testified that 
he was receiving treatment from VA. VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Since that hearing, the veteran has submitted a 
few additional medical records dated from 2001 to 2003 
presumably from Munson Army Hospital, as well as from Saint 
John Hospital, and VA.  Any other outstanding records of 
treatment should be obtained.  

Second, the most recent examination of the veteran's lumbar 
spine and foot disabilities was in March 2001, more than 
three and one-half years ago.  Furthermore, at the time of 
that examination, the claims file contained only service 
medical records.  Since that examination, medical records 
showing treatment from 2001 to 2003 have been received and 
associated with the claims file. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
current nature and severity of the veteran's service-
connected lumbar spine and right foot disabilities.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Third, the veteran is seeking an initial disability rating 
higher than 10 percent for degenerative disc disease of the 
lumbar spine.  The veteran's lumbar spine disability was most 
recently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
for intervertebral disc syndrome.  The criteria were amended 
effective September 23, 2002, and appropriately addressed by 
the RO in the February 2003 statement of the case.  

Recent regulation changes, however, that became effective 
September 26, 2003, may affect the way intervertebral disc 
syndrome is evaluated.  Diagnostic Code 5293, which has been 
renumbered as 5243, did not undergo any substantive changes 
itself; however, a general rating formula for diseases and 
injuries of the spine was added that is applicable to 
diagnostic codes 5235 to 5243.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).

While the record shows that the veteran was afforded an 
orthopedic examination of his lumbar spine disability in 
March 2001, the Board finds that he should be scheduled for 
an additional VA examination that provides the information 
required for an evaluation under the new rating criteria.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).
  
In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Obtain all VA medical records for 
treatment of the veteran's service-
connected right foot disorder and lumbar 
spine disorder from December 2000 to the 
present.  The RO should also obtain all 
such medical records from Munson Army 
Hospital and from Saint John Hospital, 
dated from December 2001 to the present.  
All efforts to obtain these records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available. 

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA orthopedic 
examination of the veteran's service-
connected right foot disorder; and 
neurological and orthopedic examinations 
of service-connected lumbar spine 
disorder as indicated below.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiners 
should review the claims folder in 
conjunction with the respective 
examinations, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.  The RO should 
arrange for the appellant to undergo the 
following examinations:

A.  Orthopedic and Neurological 
Examinations of the lumbar spine to 
determine the nature and severity of his 
service connected degenerative disc 
disease of the lumbar spine.

The neurological examiner should report 
all findings and note all symptoms 
compatible with sciatic neuropathy, such 
as characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or 
other neurological findings appropriate 
to the site of the diseased disc or discs 
concerning the lumbar spine.  The 
neurological examiner should specifically 
comment as to the frequency of 
incapacitating episodes associated with 
the veteran's service-connected lumbar 
spine disability, to include a specific 
statement as to the total duration of any 
incapacitating episodes during the past 
12 months for the lumbar spine 
disability.  For purposes of evaluation, 
an incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring 
bed rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the veteran's 
lumbar spine disorder has upon his daily 
activities. 

The orthopedic examiner should provide 
the range of motion of the spine in 
degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected by injury should be noted, 
as should muscle spasm, guarding, or 
abnormal gait. The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should discuss the effect the 
veteran's lumbar spine disorder has upon 
his daily activities. 

B.  Examination of the right foot to 
determine the nature and severity of his 
service connected right foot plantar 
fasciitis.  The examination should 
include range of motion testing for the 
right foot, and all ranges of motion 
should be reported in degrees.  All 
functional limitations resulting from the 
service-connected right foot plantar 
fasciitis are to be identified, including 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement of the right 
foot.  The examiner should discuss the 
effect the veteran's right foot disorder 
has upon his daily activities.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  Regarding the 
lumbar spine disorder, the new provisions 
found at 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003) (to be codified as amended at 
38 C.F.R. § 4.71a, Codes 5235 to 5243, 
and Plate V) must be considered.  If any 
such action does not resolve a claim, 
issue the veteran and his representative 
a supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the February 2003 
statement of the case and provide notice 
of the amended rating criteria to the 
veteran.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim. 38 C.F.R. § 3.655 (2003).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



